Citation Nr: 0906269	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  04-36 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran served on active military service from September 
1964 to September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in January 2003 by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for diabetes mellitus, to include as secondary to 
herbicide exposure.

The Board notes that the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), reversed a Board decision 
denying service connection for disabilities claimed as a 
result of exposure to herbicides.  That decision was appealed 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  On September 21, 2006, VA imposed a stay 
at the Board on the adjudication of claims affected by Haas.  
The specific claims affected by the stay included those 
involving claims based on herbicide exposure in which the 
only evidence of exposure was the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  In its May 2008 decision, the United States Court 
of Appeals for the Federal Circuit found that VA reasonably 
interpreted 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 
3.307(a)(6)(iii) as requiring the physical presence of a 
veteran within the land borders of Vietnam (including inland 
waterways) during service, and that the receipt of the 
Vietnam Service Medal alone, does not establish service in 
Vietnam.  The United States Supreme Court, declined to review 
the case, and the decision of the Federal Circuit in Haas v. 
Peake is now final.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008).  The stay of adjudication of these matters was 
rescinded on January 22, 2009.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.
2.  The Veteran did not serve within the land borders of 
Vietnam or in the inland waters of the Republic of Vietnam 
while on active duty; therefore, exposure to an herbicide 
agent is not presumed.  

3.  Competent evidence of record does not reflect that 
diabetes mellitus is the result of an injury or disease 
incurred in service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in service, to include as due to herbicide exposure 
or other causes.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
diabetes mellitus, to include as secondary to herbicide 
exposure, was received in July 2002.  Thereafter, he was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in August 2002.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding the VCAA.  Thereafter, the claim was 
reviewed and a statement of the case was issued in August 
2004.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the Veteran of the duty to notify and the duty to assist 
in claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and private treatment records 
pertaining to his claimed disability have been obtained and 
associated with his claims file.  

The Veteran was not provided a VA medical examination and 
opinion to assess the current nature and etiology of his 
claimed diabetes mellitus disability.  However, VA need not 
conduct an examination with respect to the claim on appeal, 
as information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2007).  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no 
competent evidence establishing that the Veteran was exposed 
to herbicides during service (an event or injury), or that 
his diabetes mellitus was manifest during an applicable 
presumptive period for which he qualifies.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a) (2008).  

The veteran is entitled to a presumption of service 
connection if he is diagnosed with diabetes mellitus 
associated with exposure to certain herbicide agents.  38 
C.F.R. §§ 3.307, 3.309 (2008); 38 U.S.C.A. § 1116 (West 2002 
& Supp. 2006).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  C.F.R. § 3.307(a) (2008).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.313(a) (2008).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Factual Background and Analysis

The Veteran contends that he developed diabetes mellitus as a 
result of exposure to Agent Orange (herbicides).

The Veteran's DD Form 214 (separation from service), 
reflected that he served as an electrician with the United 
States Navy on the USS Boxer (LPH 4).  Awarded medals 
included the VSM (Vietnam Service Medal).  An additional 
record verified that the ship was stationed in the official 
waters of the Republic of Vietnam from September 9-17, 1965, 
from May 20-23, 1966, and from June 10-12, 1966, but was 
unable to determine whether he had in-country service in the 
Republic of Vietnam.  

Service treatment records are entirely silent for any 
complaints, findings or reference to any endocrine problems, 
including diabetes mellitus.  

In a November 1993 statement, the Veteran stated that he was 
35 years old when he was first diagnosed with lung cancer and 
had been back from Vietnam for 14 years. 

In a VA Agent Orange examination report dated in December 
1993, the Veteran reported that Agent Orange was possibly 
transported on his ship or was sprayed overhead while he was 
on the ship.

Post-service private treatment records dated from 1980 to 
1992 reflect treatment and follow-up for lung cancer.  In a 
rating decision dated in July 1994, the RO awarded service 
connection for lung cancer on a presumptive basis based on 
exposure to herbicides.

In a private treatment note from K. N., M.D., dated in 
September 2000, Dr. N. listed a diagnosis of "? 
[questionable] Agent Orange - type II diabetes mellitus."

In a report of contact dated in August 2002, the Veteran 
informed a VA representative that he did not set foot in 
Vietnam.

The rating decision dated in January 2003, which denied the 
Veteran's claim for service connection for diabetes mellitus, 
explained that the award of service connection on a 
presumptive basis for lung cancer was made in error because 
there was no evidence that he had set foot on the soil of 
Vietnam.  However, because he had been service-connected for 
residuals of lung cancer for more than 10 years, the RO was 
unable to sever service connection for that disability.

In a statement received from the Veteran's representative 
dated in February 2004, he indicated that the Veteran served 
in the U.S. Navy off the coast of Vietnam.

In a letter dated in February 2004, the RO requested 
additional information from the Veteran regarding his alleged 
herbicide exposure, including approximate dates and places of 
exposure.  An additional statement from his representative 
dated in November 2004, asserted that while serving on the 
USS Boxer, the ship was in docked status, and the Veteran set 
foot on the pier and so was performing his military job 
description in country.

The Board has considered the Veteran's claim for service 
connection for diabetes mellitus, to include as secondary to 
herbicide exposure, but finds that service connection is not 
warranted.  

In this case, the Veteran specifically denied ever setting 
foot in Vietnam in August 2002, and his representative 
indicated in February 2004 that he served off the coast of 
Vietnam.  The objective evidence does not show that any of 
the Veteran's military service involved actual visits within 
the country of Vietnam.  Therefore, exposure to herbicides on 
the landmass of Vietnam cannot be presumed.

A different representative with the same Veterans Service 
Organization asserted in November 2004 that the Veteran set 
foot on a pier in Vietnam.  The Veteran's service in the 
waters off of Vietnam is not disputed; three brief periods of 
service in the official waters of Vietnam have been verified, 
as noted above.  However, such service in the official waters 
off the coast of Vietnam does not constitute "service in the 
Republic of Vietnam."  See VAOPGCPREC 27-97 (O.G.C. Prec.27-
97); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) 
(holding that the Court had erred in rejecting VA's 
interpretation of § 3.307(a)(6)(iii) as requiring a service 
member's presence at some point on the landmass or inland 
waters of Vietnam in order to benefit from the regulation's 
presumption) (emphasis added).  Instead, "service in the 
Republic of Vietnam" requires visitation in Vietnam.  See 38 
C.F.R. §§ 3.307(a), 3.313(a) (2008).  

The Board accepts the statements made by the Veteran and his 
representative in August 2002 and February 2004 regarding his 
duty off the shores of Vietnam as credible.  "It is the duty 
of the BVA as the factfinder to determine credibility of the 
testimony and other lay evidence."  Culver v. Derwinski, 
3 Vet.App. 292, 297 (1992).  The statement of the second 
service representative in November 2004 is not accepted as 
credible, as it was given after the basis for the denial (no 
service in Vietnam) was given by the RO, and that statement 
was not confirmed by the Veteran or by the record.  
Therefore, exposure to herbicides in the inland waters of 
Vietnam cannot be presumed.  Accordingly, the Board finds 
that the Veteran is not entitled to the statutory presumption 
of Agent Orange exposure pursuant to 38 C.F.R. § 
3.307(a)(6)(iii).

However, the regulations governing presumptive service 
connection for herbicide exposure do not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  
Accordingly, the Board will proceed to evaluate the Veteran's 
claim under the provisions governing direct service 
connection.  See 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

As noted above, the medical evidence of record contains no 
findings of diabetes mellitus until September 2000 - more 
than 30 years after separation from service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  Moreover, the only evidence 
that even suggests any medical relationship between diabetes 
mellitus diagnosed post-service and herbicide exposure or any 
other event, injury, or disease during active service, is the 
September 2000 private treatment note from Dr. N., which 
lists "? Agent Orange - Type II diabetes mellitus."  
However, medical evidence that is speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Therefore, the Veteran's claim 
for service connection for diabetes mellitus must be denied 
on a direct basis, as well as on a presumptive basis.

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative have 
advanced in connection with the appeal.  The Board does not 
doubt the sincerity of the Veteran's belief that he has 
current diabetes mellitus as a result of events during 
military service, to include herbicide exposure.  However, 
questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As the Veteran is a layperson 
without the appropriate medical training or expertise, he is 
not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the nature or etiology 
of his diabetes mellitus disability have no probative value.

For all the foregoing reasons, the claim for service 
connection for diabetes mellitus must be denied.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


